Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the clock synchronization circuit is generated by the hub and used for synchronizing a synchronization signal”. The circuit generated by the hub is difficult to understand. Examiner has interpreted claim limitation as clock synchronization signal is generated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soromoto et al [20100289480], in view of Katayama [20160330278]

Soromoto et al  [20100289480] teaches A time synchronous hybrid analog and digital sensor data acquisition system, comprising; analog sensors, digital modules, digital sensors [0068: “The analog-to-digital converter 113 converts the analog sensor signal Ssnc to digital values P0,P1, P2, . . . in synchronization with the selected clock CKSEL ” and see 0010: “an analog-to-digital converter circuit configured to convert the sensor signal to a digital sensor signal, a detection signal generator circuit configured to generate a digital detection signal corresponding to a sine wave signal in synchronization with the oscillated clock selected by the selector…..analog-to-digital converter circuit by the digital detection signal generated by the detection signal generator circuit, to detect the physical quantity signal ”] ,	
 each digital module comprises a signal conditioning module, a signal amplification module [0062: “the PLL circuit 102, the selector 103, and the phase adjustment counter104 can also be used in a digitized physical quantity detection circuit. A physical quantity detection circuit 12a of FIG. 5 includes, in addition to the wave shaping circuit 101, the PLL circuit 102, thes elector 103, and the phase adjustment counter 104 shown in FIG. 2, a detection signal generator 111,an input amplifier 112, an analog-to-digital converter (A/D) 113, a multiplier 114, and a digital filter 115. ”- digital module is combined with physical quantity detection circuit and also contains the amplifier]  and an A/D conversion module [0064: “the analog sensor signal Ssnc is converted to a digital sensor signal Dsnc that is constructed of a plurality of digital values.”] which are electrically connected in sequence through a control circuit, and also comprises a data interface connected with the circuit and an interface connected with a clock synchronization circuit integrated on the circuit [claim 2: “ the detection circuit includes an analog-to-digital converter circuit configured to convert the sensor signal to a digital sensor signal, a detection signal generator circuit configured to generate a digital detection signal corresponding to a sine wave signal in synchronization with the oscillated clock selected by the selector, and a multiplier circuit configured to multiply the digital sensor signal obtained by the analog-to-digital converter circuit by the digital detection signal generated by the detection signal generator circuit”] ;
 the clock synchronization circuit is generated by the circuit and used for synchronizing a synchronization signal broadcast by the data processing terminal, and the synchronization signal is generated by the circuit [claim 2: “a detection signal generator circuit configured to generate a digital detection signal corresponding to a sine wave signal in synchronization with the oscillated clock selected by the selector” – synchronization signal is generated, 0064: “The input amplifier 112 converts the sensor signal S10 received from the physical quantity sensor 10 to a voltage and outputs the voltage as the analog sensor signal Ssnc. The analog-to digital converter 113 samples the analog sensor signal Ssnc in synchronization with the selected clockCKSEL from the selector 103 and converts sampled analog values (amplitude values) to digital values.In this way, the analog sensor signal Ssnc is converted to a digital sensor signal Dsnc that is constructed of a plurality of digital values.”] and received by the connected digital module or digital sensor so as to realize synchronous data acquisition of the analog sensor and the digital sensor [ 0064: “The analog-to digital converter 113 samples the analog sensor signal Ssnc in synchronization with the selected clockCKSEL from the selector 103 and converts sampled analog values (amplitude values) to digital values ” and 0072; “The detection signal generator 111 and the digital filter 115 may otherwise operate in synchronization with any of the oscillated clocks CK0 to CKn-1. ”] But do not explicitly teach hubs, a local-area network device and a data processing terminal, wherein the hubs are in data connection with the data processing terminal through the local-area network device; and the analog sensors relate to the digital modules 

However Katayama [20160330278] teaches hubs, a local-area network device and a data processing terminal, wherein the hubs are in data connection with the data processing terminal through the local-area network device; and the analog sensors are connected with the digital modules [004: “In the synchronization measurement system, a sub-controller master that receives a start command from the main controller generates a trigger signal, and transmits the trigger signal to a sub-controller slave. In addition, each of the plurality of sub-controllers (the sub-controller master and the sub-controller slave) transmits a synchronization command to the plurality of sensor units, based on the trigger signal. Thus, all the sensor units which are connected to all the sub-controllers are synchronized simultaneously. ” and 0072: “the control device 10 performs a setting of a node transmitting the synchronous signal (step S13). Specifically, the setting section 110 selects a node (sensor unit 30S) transmitting the synchronous signal, from the sensor units 30 which are detected in step S12, based on a predetermined rule. The setting section 110 selects, for example, a node having the largest ID. In addition, the setting section 110 transmits a setting signal for causing the selected sensor unit 30S to operate as a node transmitting the synchronous signal, to the selected sensor unit 30S.”- control device is equivalent to hub, synchronization signal is generated sub controller slave when the signal is triggered by the master sub controller]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Soromoto et al and Katayama because both are directed toward synchronizing sensors. Furthermore, Katayama improves upon Soromoto by being able to send the command in the network remotely for retrieving and error correction

As to claim 2,
Katayama teaches each digital module also comprises an identity recognition module [0071: “Then, the control device 10 receives the node information (step S12). Specifically, after the reset process, the sensor unit 30 transmits a signal (also referred to as a heartbeat signal) including node information such as the identifier (ID), the state, and the measurement frequency of a node, to the communication network 3.”].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soromoto et al [20100289480], in view of Katayama [20160330278], in view of Lerma [8975744]

As to claim 3,  
Combination of Soromoto and Katayama teaches digital and analog sensors. But does not explicitly teach digital sensor in the SOC
However, Lerma [8975744] teaches   each digital module is also integrated with an Soc chip. [“the SoC may include other components such as digital circuits, analog circuits, mixed-signal circuits, sensors and the like, in addition to or in lieu of at least some of the foregoing.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Soromoto and Katayama and Lerma because all are directed toward analog and digital sensor. Furthermore, Lerma improves upon combination of Soromoto and Katayama by being able to integrate both analog and digital circuit in the single system on chip such that both the analog and digital circuits can be easily integrated in the Nano devices manufacturing and production  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soromoto et al [20100289480], in view of Katayama [20160330278], in view of Wang et al [20060234382]

As to claim 4,
Katayama teaches  converting  bus data interfaces of the analog sensor and the digital module to the data interface of the local area network [0046: “The conversion unit 20 is connected to the communication network 2 and the communication network 3, and, for example, controls the transmission and reception of signals between those communication networks (USB-CAN) or converts the signals so as to conform to the standards of respective communication networks. In other words, the conversion unit 20 transmits the data received from the communication network 3 to the communication network 2, and transmits the data received from the communication network 2 to the communication network 3. Thus, the control device 10 and the sensor unit 30 can transmit and receive information with each other”] But do not explicitly teach 485 hub
However, Wang et al [20060234382] each hub is a 485-hub used for converting 485 bus  [0044: “The prediction system 102 includes a master control unit 110 having a master control computer 112 and a communication hub 114. The communication hub 114 can be an RS-485 Hub connected to the master control computer 112 via an RS-232 connection 116. A plurality of monitoring units 130 and sensor units 150 are connected to the communication hub 114.”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Soromoto and Katayama and Wang because all are directed toward sensors. Furthermore, Katalyama improves upon the combinational teaching of Soromoto and Katayama converting signal for transmission using the 485 bus So as to provide data fast and reduce electrical noise.


Allowable Subject Matter
Claim 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187